Citation Nr: 0011468	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include residuals of shrapnel wound.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an increased evaluation for service 
connected ankylosing spondylitis of the cervical spine with 
disc narrowing, postoperative cervical osteotomy, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an increased initial rating evaluation for 
service connected ankylosing spondylitis of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968 and from December 1977 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 and September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the May 1997 rating 
action the RO, in part, granted service connection for 
ankylosing spondylitis of the cervical spine and assigned a 
10 percent rating. In a March 1998 rating action the RO 
granted service connect for ankylosing spondylitis of the 
lumbar spine and assigned a 10 percent rating.  The RO also 
increased the 10 percent rating in effect for ankylosing 
spondylitis of the cervical spine to 30 percent. 

The issue of service connection for a bilateral hip 
disability will be discussed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's claim for service connection for a left 
shoulder disorder, to include residuals of shrapnel wound, is 
plausible. 

3.  The veteran's claim for entitlement to service connection 
for a left knee disability is plausible.

5.  The ankylosing spondylitis of the cervical spine with 
disc narrowing, postoperative cervical osteotomy results in 
favorable ankylosis and severe limitation of motion.

6.  The veteran has ankylosing spondylitis of the lumbar 
spine is productive of moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a shrapnel wound of the left shoulder is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2. The veteran's claim for entitlement to service connection 
for a left knee disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for a rating in excess of 30 
percent for ankylosing spondylitis of the cervical spine with 
disc narrowing, postoperative cervical osteotomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Codes 5287, 5290 (1999).

4.  The schedular criteria for a 20 percent rating for 
ankylosing spondylitis of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5292 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a);

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 1131 (West 1991). Service 
connection may also be granted for certain chronic diseases, 
i.e., arthritis, if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112 1113 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999). 

Generally, where a veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C. § 
1154(b) (West 1991).  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary. 38 U.S.C. § 1154(b) (West 1991).  

38 U.S.C.A. §  1154 deals with the occurrence of what 
happened during service.  It does not address either current 
disability or nexus to service.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  

The service medical records for his period of service from 
August 1966 to August 1968 are unavailable.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 
Vet.App. 365, 367 (1991).

I. Left Shoulder Disability

The veteran's DD 214 shows that he was awarded the Combat 
Medical Badge.  There is no indication that he was awarded 
the Purple Heart.  A review of the veteran's claims folder 
reveals that the service medical records for the veteran's 
first period of active duty have not been furnished by the 
appropriate service department.  The remaining for service 
treatment records reflect no complaint or finding relative to 
a shell fragment wound to the left shoulder. 

A service medical record dated in January 1981 shows that the 
veteran reported a history of recurrent dislocations of the 
left shoulder.  A service medical record dated in May 1983 
reveals that the veteran indicated he was a combat veteran in 
the Vietnam War as a medic.  He gave a history of chronic 
dislocation of the left shoulder since age 15.  The veteran's 
retirement examination dated in December 1996 reveals that 
upon clinical evaluation, there was bilateral shoulder 
crepitus.  The veteran reported that the left shoulder comes 
out of the socket when overheated or if arms were raised 
above the head.

Subsequent to service, the veteran underwent a VA examination 
in June 1997.  He reported that his left shoulder was lower 
than his right.  He indicated that he had a long history of 
recurrent dislocations beginning in his teenage years.  He 
had a fracture of the left shoulder with initial dislocation 
at the age of seventeen.  He indicated that he had recurrent 
dislocations over the years since that time.  He had a small 
shrapnel wound in his left shoulder which he said was 
received in 1967.   General medical examination showed no 
limitation of motion of the left shoulder. The diagnoses 
contained no reference to the left shoulder.  X-rays of the 
left shoulder were not conducted.  A joint examination did 
not include an evaluation of the left shoulder. 

To summarize, the appellant's lay statements are considered 
to be competent evidence with regard to descriptions of 
symptoms of disease or disability or an inservice incident.  
However when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In this regard the evidence reflects that the veteran was in 
combat during Vietnam.  Although the available service 
medical records make no specific reference to the shell 
fragment wound, at the time of his separation examination, 
and again during the recent VA examination he reported 
recurrent dislocations of the left shoulder.  This was not 
ruled out by the VA examinations. 

The Board finds that the current evidence tends to show that 
the veteran may have a chronic left shoulder disability, 
which is related to service.  Accordingly, the claim is well 
grounded.

II. Left Knee Disability

The veteran contends, in essence, that he has a left knee 
disability, which was incurred during his period of active 
service.  A letter from the VA medical center, dated in 
February 1991, shows that the veteran had severe bilateral 
degenerative arthritis of both knees, proven by X-ray.  
Effusion was said to be bilaterally present.  Thereafter, a 
service medical record dated in May 1992 shows that the 
veteran had chronic synovitis and arthritis in both knees 
since 1986.  The veteran reported pain and generalized 
effusion.  Physical examination was within normal limits and 
the assessment was chronic bilateral knee pain.  A 
chronological record of medical care dated in June 1992 shows 
that the veteran had arthritis in his knees.  The veteran's 
separation examination dated in December 1996 shows that upon 
clinical evaluation, the veteran had arthritic knees with 
swelling.

The veteran underwent a VA examination in June 1997.  The 
veteran reported that his knees occasionally swell up with 
fluid and that he has difficulty when this occurs.  His knee 
pain was said to be worse in the cold weather.  The diagnosis 
based on physical examination was no disability, swelling or 
stiffness; history only of arthritis.  X-rays of the left 
knee were not conducted.  

In this regard, as the veteran has a history of inservice 
bilateral knee arthritis and pain during his period of active 
service, and as he reported that he has symptoms associated 
with a left knee disability subsequent to service, it is 
plausible that he has a left knee disability that was first 
manifested during his period of active service. See Epps, 126 
F.3d at 1464, 1468-69b.  Arthritis of the left knee was not 
ruled out during the recent VA examination, as x-rays were 
not taken.  Accordingly, the Board finds that the claim is 
plausible and is, thus, well grounded.

B. Increased Rating Evaluations Cervical and Lumbar Spine

Initially, the Board finds that the veteran's claims for an 
increased rating for his service connected ankylosing 
spondylitis of the cervical spine with disc narrowing, 
postoperative cervical osteotomy and ankylosing spondylitis 
of the lumbar spine are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected disability has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed; therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist. Id. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities 
(Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1999). Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (1999). 

The Board observes that the veteran's service connected 
ankylosing spondylitis of the cervical spine with disc 
narrowing, postoperative cervical osteotomy has been rated as 
30 percent disabling under Diagnostic Code 5290 for 
limitation of motion of the cervical spine.  Under this code 
provision, a 30 percent disability evaluation, which is the 
maximum allowed, is warranted where the limitation of motion 
is severe.   

A 30 percent disability rating may be assigned under 
Diagnostic Code 5287 for favorable ankylosis of the cervical 
spine, and a 40 percent disability rating for unfavorable 
ankylosis of the cervical spine.

The veteran's service connected ankylosing spondylitis of the 
lumbar spine has been rated as 10 percent disabling under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  Under this code provision, a 10 percent disability 
evaluation is warranted where the limitation of motion is 
slight.  A 20 percent disability evaluation is warranted 
where the limitation of motion is moderate, and a maximum 40 
percent evaluation is warranted where the limitation of 
motion is severe.

A 50 percent evaluation may be assigned when there is 
unfavorable ankylosis of the lumbar spine, or 40 percent when 
there is favorable ankylosis of the lumbar spine under 38 
C.F.R. § 4.71a, Diagnostic Code 5289.

A 60 percent evaluation may be assigned for complete bony 
fixation (ankylosis) of the spine at a favorable angle.  A 
100 percent evaluation may be assigned for complete bony 
fixation at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew).  38 C.F.R. § 4.71a; 
Diagnostic Code 5286.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regarding the cervical spine, the VA examination in June 1997 
showed that forward flexion was 5 degrees, backward extension 
was 4 to 5 degrees, lateral flexion was 4 to 5 degrees, and 
rotation was 5 degrees.  These findings are consistent with 
favorable ankylosis of the lumbar spine.  Unfavorable 
ankylosis of the cervical spine is not demonstrated.  Also 
there was no indication that the surgical scar was 
symptomatic.  The veteran indicated that there was discomfort 
daily.  However, it was further stated that it was not so 
much pain but rigidity of the spine.  

Accordingly, it is the Board's judgment that the evidence 
does not demonstrate that a rating in excess of 30 percent is 
warranted for ankylosing spondylitis of the cervical spine 
with disc narrowing, postoperative cervical osteotomy.  The 
Board further finds that the degree of functional impairment 
resulting from the cervical spine disability as contemplated 
in the DeLuca case is reflected in the current 30 percent 
rating.

Regarding the ankylosing spondylitis of the lumbar spine, the 
recent VA examination showed forward flexion of 75 degrees, 
backward extension of 15 to 18 degrees, left lateral flexion 
of 20 degrees, right lateral flexion of 25 degrees, and 
rotation of 35 degrees.  The veteran indicated that there was 
discomfort daily.  However, it was further stated that it was 
not so much pain but rigidity of the spine.  
After reviewing the evidence, the Board finds that the degree 
of impairment resulting from the ankylosing spondylitis more 
nearly approximates the criteria for moderate impairment in 
the range of lumbar spine.  Accordingly, a 20 percent rating 
is warranted under Diagnostic Code 5292.

However, these same findings do not support a rating in 
excess of 20 percent.  The range of motion findings do not 
equate to severe limitation of motion.  Additionally, the 
current findings do not show ankylosis of the lumbar spine at 
a favorable or unfavorable angle.  Also, the current findings 
do not demonstrate that the ankylosing spondylitis has 
resulted in complete bony fixation of the spine at a 
favorable angle. The Board further finds that the degree of 
functional impairment resulting from the lumbar spine 
disability as contemplated in the DeLuca case is reflected in 
the current 30 percent rating.

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
20 percent.  


ORDER

The claims of entitlement to service connection for a left 
knee disability and a left shoulder disorder, to include the 
residuals of a shrapnel wound, are well grounded and to this 
extent only, the claims are granted.  

Entitlement to an increased rating evaluation in excess of 30 
percent for ankylosing spondylitis of the cervical spine with 
disc narrowing, postoperative cervical osteotomy is denied.

Entitlement to an increased rating evaluation of 20 percent 
for ankylosing spondylitis of the lumbar spine is granted 
subject to the legal provisions governing the payment of 
monetary awards.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for a left knee and left shoulder 
disorders are well grounded, VA has a statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim.  38 U.S.C.A. § 5107 (West 1991).  

As previously indicated the service medical records for the 
veteran's first period of active duty have not been furnished 
by the National Personnel Records Center (NPRC).  The record 
shows that in August 1997 the RO requested the service 
medical records regarding service prior to 1977.  The NPRC 
responded in September 1997 and furnished clinical and 
medical records.  However, these documents do not contain the 
service medical records for the veteran's first period of 
active duty.

The most recent VA examination report does not include x-rays 
of the joints in issue.  In view of these facts, the Board is 
of the opinion that additional development is required. 

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA, 
military and private medical records 
regarding treatment since service for the 
disabilities in issue.  The RO should 
then obtain all records, which are not on 
file.  

2.  The RO should request the NPRC to 
conduct a search for the veteran's 
medical records for his first period of 
active duty, August 1966 to August 1968.

3.  The veteran should be scheduled for a 
VA examination by an orthopedic 
specialist in order to determine the 
nature and severity of his reported left 
knee, left shoulder, and bilateral hip 
disabilities.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand for review in 
conjunction with the examination.  In 
addition to x-rays, any other tests and 
studies seemed necessary should be 
accomplished.  The examiner is requested 
to specify whether the veteran has 
arthritis involving these joints and 
whether there are findings, to include a 
scar, relative to the reported shell 
fragment wound to the left shoulder. 

Following the examination, if it is 
determined that the veteran has a chronic 
disability involving the left shoulder, 
to include chronic dislocations, it is 
requested that the examiner render an 
opinion as to when any left shoulder 
disability diagnosed was initially 
manifested?  If prior to service, whether 
it is as likely as not that the 
preservice left shoulder disability was 
aggravated by his active duty.  A 
complete rationale for all opinions and 
conclusions expressed should be provided.

4.  The RO should then readjudicate the 
issues in appellate status.  If the 
determination made remains unfavorable, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the 
claims folder should be returned to the Board for further 
review, as appropriate.  A decision concerning the issue of 
service connection for a bilateral hip disorder will be held 
in abeyance until the requested actions have been completed. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

